         Case 7:20-cr-00611-CS Document 14 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X

 UNITED STATES OF AMERICA,                                             CONSENT TO PROCEED BY VIDEO OR
                                                                       TELE CONFERENCE
                         -against-
                                                                         -CR-      ( )( )
MARK JONES,                                                              20mj6832
                                                                          20 Cr. 611 (CS)
                                          Defendant(s).
--------------------------------------------------------X

Defendant      Mark Jones                                         hereby voluntarily consents to
participate in the following proceeding via     ____x videoconferencing or _x_ teleconferencing:

        Initial Appearance Before a Judicial Officer

_x_     Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

        Bail/Detention Hearing

        Conference Before a Judicial Officer




 /s/ Mark Jones
Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

   Mark Jones                                                Jason Ser
Print Defendant's Name                                      Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.
12/2/2020
Date                                                        U.S. District Judge/U.S. Magistrate Judge
